Citation Nr: 0925868	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  00-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a total right knee replacement, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a temporary total rating from June 1 to 
October 18, 2000, pursuant to 38 C.F.R. § 4.30 (2008).

3.  What rating is warranted for a limitation of flexion 
between September 12, 2000 to October 18, 2000?

4.  What rating is warranted for a limitation of extension 
between September 12, 2000 to October 18, 2000?


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs

INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.

In August 2007, the Board granted a 10 percent rating for a 
limitation of right knee flexion from September 12, to 
October 18, 2000, and a separate 40 percent rating for a 
limitation of right knee extension for that same time period.  
For all other time periods covered by the appellate term 
prior to and after a total right knee replacement, 
entitlement to an increased evaluation for a right knee 
disorder was denied.  The Board also denied entitlement to a 
temporary total rating from June 1 to October 18, 2000, 
pursuant to 38 C.F.R. § 4.30.  The Veteran appealed.

In March 2009, the United States Court of Appeals for 
Veterans Claims granted a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159(e)(1) (2008):

If VA makes reasonable efforts to obtain 
relevant non-Federal records but is 
unable to obtain them, or after continued 
efforts to obtain Federal records 
concludes that it is reasonably certain 
they do not exist or further efforts to 
obtain them would be futile, VA will 
provide the claimant with oral or written 
notice of that fact. VA will make a 
record of any oral notice conveyed to the 
claimant. For non-Federal records 
requests, VA may provide the notice at 
the same time it makes its final attempt 
to obtain the relevant records. In either 
case, the notice must contain the 
following information:    

(i)  The identity of the records VA 
was unable to obtain;

(ii)  An explanation of the efforts 
VA made to obtain the records;

(iii)  A description of any further 
action VA will take regarding the 
claim, including, but not limited 
to, notice that VA will decide the 
claim based on the evidence of 
record unless the claimant submits 
the records VA was unable to obtain; 
and

(iv)  A notice that the claimant is 
ultimately responsible for providing 
the evidence.

In this case, VA attempted on multiple occasions to secure 
the appellant's Social Security records.  In December 2006, 
the Social Security Administration informed VA that after an 
exhaustive and comphrensive search they were unable to locate 
the folder.  The Social Security Administration also reported 
that the Veteran did not file for disability benefits, and 
that the individual had been denied and that records were not 
available.  

While VA notified the appellant of Social Security's negative 
response in an April 2007 supplemental statement of the case, 
the record does not show that VA ever formally concluded that 
it was reasonably certain that the Social Security records 
did not exist and that further efforts to obtain them would 
be futile.  Further, the record does not show that VA 
provided the appellant with notice of all the efforts VA made 
to obtain the Social Security records, a description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless he submits the records 
VA was unable to obtain, and notice that he is ultimately 
responsible for providing the evidence.

Accordingly, in light of the Joint Motion's finding of a 
notice deficiency under 38 C.F.R. § 3.159(e)(1), the case is 
REMANDED for the following action:

1. The AMC/RO should provide the Veteran 
appropriate notice of VA's inability to 
secure Social Security Administration 
records.  The notice must fully comply 
with 38 C.F.R. § § 3.159(e)(1).

2.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the claims.  If any 
benefit sought on appeal is denied, the 
Veteran and his representative, must be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

